COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                           (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                 FACSIMILE NO.
  JUSTICES                                                                                     (210) 335-2762


                                              August 5, 2015


       Matthew Tepper                                              David Goad
       700 Jeffrey Way, Suite 100                                  1154 Rivertree Drive
       Round Rock, TX 78665                                        New Braunfels, TX 78130
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:    04-14-00497-CV
              Trial Court Case Number:    12-1923-CV
              Style:                      David C. Goad v. The County of Guadalupe, Texas


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                         Very truly yours,
                                                         KEITH E. HOTTLE, CLERK

                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853